Citation Nr: 1454476	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2013, the Board remanded the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder other than PTSD for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case. 

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A RO decision in February 1975 denied service connection for a nervous condition, finding that the evidence did not show complaint of, or treatment for, a nervous condition in service, or within one year of service separation.

2.  The Veteran did not appeal the February 1975 rating decision denying service connection for a nervous condition after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the February 1975 rating decision denying service connection for a nervous disorder is new and material, as it contains evidence not previously considered that relates to the unestablished fact of a nexus between service and a current acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 1975 rating decision that denied service connection for a nervous condition became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim to reopen service connection for an acquired psychiatric disorder other than PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (reopening of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).    

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for an Acquired
Psychiatric Disorder other than PTSD

As determined by the Board in the August 2013 Remand, the Veteran seeks to reopen service connection for an acquired psychiatric disorder other than PTSD.  The claim to reopen service connection has been asserted based on the Veteran's contention that PTSD, an acquired psychiatric disorder that is not currently diagnosed, was caused by exposure to combat in Vietnam.  See April 16, 2012 VA Form 9; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran filed an original claim for service connection for a nervous disorder in November 1974, which the RO denied in a February 1975 rating decision.  After being informed of the February 1975 rating decision and appellate rights in a February 1975 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the February 1975 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

In the February 1975 rating decision, the RO denied service connection for a nervous disorder, finding that the evidence did not show complaint of, or treatment for, a nervous condition in service, or within one year of service separation.  The evidence at the time of the February 1975 rating decision included the Veteran's service treatment records and a 1974 VA examination report.  The evidence received since the February 1975 rating decision includes statements from the Veteran, a November 2010 VA examination report, and service personnel records.

After reviewing the evidence received since the February 1975 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for an acquired psychiatric disorder other than PTSD.  The November 2010 VA examination report reflects a new diagnosis of an anxiety disorder, which is distinct from the nervous disorder (schizophrenia) diagnosed in the 1974 VA examination report.  Specifically, the old schizophrenia diagnosis was based on symptoms including "considerable inappropriate affect," "loose association of ideas," and a "religious delusional system."  In contrast, the new anxiety disorder diagnosed during the November 2010 VA examination was provided in the context of symptoms such as sleep impairment, irritability, outbursts of anger, and recurrent and intrusive recollections of combat experiences in Vietnam.  The Veteran presently attributes these symptoms to his experiences in Vietnam, whereas the prior final denial of service connection for a nervous disorder only discussed how the Veteran reported that he became nervous in Vietnam, without further detail.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection an acquired psychiatric disorder other than PTSD. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder other than PTSD is granted.



REMAND

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for an acquired psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran attributes a current acquired psychiatric disorder to service in Vietnam.  In the April 16, 2012 VA Form 9, the Veteran asserted that he was exposed to combat in Vietnam and that "every day was like a horror show."  The DD Form 214 reflects that the Veteran served in Vietnam from January 16, 1971 through December 24, 1971, and receipt of the Vietnam Campaign Medal and Vietnam Service Medal.  Service personnel records indicate that the Veteran participated in two counteroffensive campaigns while in Vietnam; however, during the November 2010 VA examination, the Veteran reported that his camp was bombed the one time that he was out in the field.  The examiner also checked the block in the history to indicate that the Veteran did not have combat experience.  The DD Form 214 shows a military occupational specialty of clerk typist and does not show receipt of any medals that are indicative of combat, such as the Combat Infantryman Badge or Silver Star. 

VA examined the Veteran for PTSD in November 2010.  The VA examination report provides information on the psychiatric symptoms, clinical impressions, and a medical opinion that there was no current diagnosis of PTSD that could be related to service.  The VA examiner did not provide an opinion as to whether the currently diagnosed anxiety disorder was related to service, including service in Vietnam.

Accordingly, the issue of service connection for an acquired psychiatric disorder other than PTSD is REMANDED for the following action:

1.  The RO/AMC should obtain unit histories for the Veteran's unit during the period from January 16, 1971 through December 24, 1971 to attempt verification of the Veteran's alleged combat stressors in Vietnam.  Any documents received should be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

2.  After the above development has been completed, the RO/AMC should obtain a supplemental VA opinion to address the etiology of currently diagnosed anxiety disorder.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, an examination should be scheduled.  The relevant documents in the claims folder should be made available for review in connection with this request.  The RO/AMC should inform the VA examiner of any combat exposure, stressors, or incidents which have been verified.

The examiner should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed psychiatric disorder began during service or is otherwise linked to a verified incident, event, or combat exposure in service?  The examiner should address the anxiety disorder diagnosis provided by the November 2010 VA examiner.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

3.  After all development has been completed, the RO/AMC should readjudicate the claim for service connection for an acquired psychiatric disorder other than PTSD.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


